Citation Nr: 1103691	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, residual of back injury status post laminectomy, 
currently rated 40 percent disabling. 

2.  Entitlement to service connection for bilateral hip 
disorders, including as secondary to service-connected 
lumbosacral strain.  

3.  Entitlement to service connection for bilateral degenerative 
joint disease of the knees, including as secondary to service-
connected lumbosacral strain.

4.  Entitlement to service connection for bilateral ankle 
disorders, including as secondary to service-connected 
lumbosacral strain.  

5.  Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from October 1973 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

While the Veteran, in his November 2005 notice of disagreement, 
had requested a "local hearing," he withdrew that request in a 
signed May 2006 submission.  On a June 2006 VA Form 9, the 
Veteran requested a Board hearing, to be conducted in Washington, 
DC.  However, the Veteran's authorized representative contacted 
the Board in November 2008 and informed that the Veteran instead 
desired a Travel Board hearing, at the RO.  The Board in December 
2008 accordingly remanded the case to afford the Veteran that 
requested Board hearing.  However, by a signed March 2009 
submission, the Veteran withdrew his request for a hearing.

The Board in August 2009 remanded the case for additional 
development; the case now returns to the Board for further 
review.  

The Board has recharacterized the claims addressing the Veteran's 
hips as a bilateral hip disorder, rather than bilateral hip 
strain, based on medical evidence (particularly within the most 
recent VA examination in May 2010) indicating the presence of a 
possible condition in the gluteal area productive of complained-
of pain in the hips.  In a judicial precedent issued in February 
2009, the U.S. Court of Appeals for Veterans Claims (Court) held 
that claims for service connection for posttraumatic stress 
disorder (PTSD) include claims for service connection for all 
psychiatric disabilities reasonably raised by the Veteran or the 
evidentiary record, based on the inherent unreasonableness of 
imputing self-knowledge of mental conditions from which the 
Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Similarly, if the Veteran has a disorder of the gluteal 
muscles potentially as secondary to his service-connected back 
disorder with referred pain in the hips, it would appear 
unreasonable to require the Veteran to have knowledge of the 
precise nature of the claimed disorder resulting in that pain in 
the hips.  Rather, it is sufficient that the Veteran has 
presented the claim with the asserted symptoms, and VA must 
consider the claim as raised to address the claimed disorder 
which may be productive of the claimed symptoms, provided, as in 
this case, a relationship between disorder and symptoms claimed 
may discerned as reasonably plausible.  

On the same basis, the Board has recharacterized the Veteran's 
claims addressing his ankles as bilateral ankle disorders rather 
than bilateral ankle strain, based on persistent assertions of 
pain associated with the ankles yet the absence of findings of 
strain in the ankles including upon most recent VA examination in 
May 2010.  

The issues of entitlement to an increased evaluation for 
lumbosacral strain, and entitlement to service connection for 
bilateral hip disorders, bilateral degenerative joint disease of 
the knees, and bilateral ankle disorders are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.


FINDINGS OF FACT

The preponderance of the evidence is against a finding of current 
cold injury residuals that developed in service or are otherwise 
causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for cold injury residuals are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  In addition, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for cold injury residuals.  A VCAA 
notice letter was sent in May 2005, prior to the RO's initial 
adjudication of the claim in October 2005.  The Veteran was 
afforded further VCAA letters addressing the claim in June 2008 
and September 2009, and an additional development letter in April 
2010.  These letters were followed by RO or AMC readjudication of 
the claim, including most recently with issuance of a SSOC in 
November 2010.  These letters, taken as a whole, informed the 
Veteran of the notice and duty-to-assist provisions of the VCAA, 
of the bases of review, and of the information and evidence 
necessary to substantiate the claim.  He was also told by these 
letters that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connected 
benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require 
VA to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was afforded Dingess-
type notice in the June 2008 and September 2009 VCAA letters.  To 
whatever extent such notice may have been deficient in this case, 
such deficiency would be harmless and moot, because the claim for 
service connection for cold injury residuals is herein denied.

The VCAA letters also requested that the Veteran advise of any VA 
and private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  Based on information provided, VA and private records 
have been obtained and associated with the claims file, including 
records obtained from the Social Security Administration (SSA).  
The Veteran's most recent reply in November 2010 informed that he 
had no other information or evidence to submit.  He had 
previously submitted private medical statements, including a May 
2005 statement pertinent to the claim, which is discussed infra.  
VA treatment records, as well as limited service examination 
records, were obtained and associated with the claims file.  

The Veteran's complete service treatment records (STRs) could not 
be obtained.  As the Board noted in its August 2009 remand, an 
attempt was made in September 1977 to obtain those records, but 
only records of his separation examination were forthcoming.  
Service personnel records were obtained and associated with the 
claims file pursuant to the Board's August 2009 remand.  Official 
military sources have ruled out the availability of additional 
service personnel records or STRs, and VA in May 2010 made an 
official determination of unavailability of any further STRs. 

When a veteran's service records have been lost or destroyed, VA 
has an obligation to search for alternative records which support 
the claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case VA 
asked the Veteran to provide additional supportive evidence and 
to assist VA in obtaining any further records, but the Veteran 
was apparently unable to assist in this endeavor.  The Board 
believes these VA obligations to seek alternative records have 
been completed in this case, including with inquiry to the 
Veteran for pertinent evidence to support his claims as they may 
relate to service.  These requests included the VCAA letter sent 
in September 2009 and a follow-up development letter sent to the 
Veteran in April 2010.  That follow-up letter informed of service 
personnel records obtained and efforts undertaken, and then again 
asking the Veteran to provide any additional information or 
evidence that might further the claim.  However, the Veteran has 
not indicated the existence of any such additional pertinent 
evidence. 

There is no indication that pertinent service or VA records have 
not been obtained that may yet be obtained.  All records received 
were associated with the claims folders, and again, the Veteran 
was duly informed of records obtained in furtherance of his 
claim, and thus by implication of records not obtained.  He was 
adequately informed of the importance of obtaining all relevant 
records.  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist the appellant in the 
development of his claims herein adjudicate.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran was appropriately informed, including by the appealed 
rating decision,  a SOC, and SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claim.  In the absence of any report or 
indication of additional relevant records not yet obtained 
relevant to the appealed claim, VA need not assist the Veteran in 
soliciting any additional records and need not seek to obtain any 
for association with the claims file prior to the Board's 
adjudication of the claim adjudicated herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examination in June 2010 addressing 
his claimed cold injury residuals and their causes, i.e., whether 
they are causally related to service.  The Board finds that this 
VA examination, taken together with the balance of the evidence 
of record, including VA treatment records, private medical 
records, SSA records, and obtained service separation examination 
and service personnel records, are adequate for the Board's 
adjudication of the appealed claim for service connection for 
cold injury residuals.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant as 
to why one will not or cannot be provided).  As discussed infra, 
this examination considered the Veteran's reported history of 
exposure to cold and damp in service while stationed in Germany, 
reviewed the Veteran's other pertinent medical history, examined 
the Veteran, and determined that the Veteran in fact did not have 
cold injury residuals.  The Board finds this examination an 
adequate evaluation of the pertinent evidence and examination of 
the Veteran, with a credible and pertinent medical conclusion 
sufficient for the Board's adjudication of the claim for service 
connection for cold injury residuals.  Also as discussed infra, 
the Board finds that the examiner adequately considered and 
addressed the pertinent evidence of record, including the absence 
of evidence of cold injury in service including by the Veteran's 
own statements at the exam, and the absence of current or prior 
findings of cold injury residuals based on objective medical 
evidence.  The evidentiary record as a whole presents no 
indication that the VA examination report and opinion obtained 
are insufficient for the Board's adjudication herein.  

In the absence of any indication that the June 2010 VA 
examination did not provide a thorough and carefully reasoned 
evaluation to support the assessment of an absence of current 
cold injury residuals, the Board concludes that there remains no 
unaddressed question of fact that requires resolution by any 
further VA examination.  Hence, based on satisfactory development 
and adequacy of the VA examination already obtained, the Board 
finds that no further VA examination is required prior to the 
Board's adjudication of the appealed claim for service connection 
for cold injury residuals.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  Neither 
the Veteran nor his representative has presented any avenues of 
evidentiary development presenting a reasonable possibility of 
furthering the claim which the RO or Appeals Management Center 
has not pursued by query.  Hence, the case presents no reasonable 
possibility that additional evidentiary requests would further 
the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.

The Veteran addressed his claims by submitted statements.  As 
noted in the Introduction, supra, the Veteran was afforded 
opportunities to attend hearing and provided testimony to support 
his claim, but failed to attend any scheduled hearing without 
good cause shown for failure to attend.  There has been no 
expressed indication that the Veteran desires a further 
opportunity to address his claim adjudicated herein.

As to the issue being adjudicated herein, the Board also finds 
that the development required by the Board's August 2009 remand 
has been substantially fulfilled.  This included requesting 
additional evidence and information from the Veteran, obtaining 
SSA records, requesting service personnel records, obtaining a VA 
examination for compensation purposes, and the RO or AMC 
readjudicating the claim.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  Claim for Service Connection for Cold injury residuals

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  

The Veteran has contended that he suffered cold injury in service 
while stationed in Germany, and that as a result he now has cold 
injury residuals.  His narrative descriptive of the cold injury 
he allegedly suffered in Germany has changed, however.  To a 
private osteopath who provided a letter dated in May 2005 
supportive of his claim, the Veteran asserted that he suffered 
from frostbite while stationed in Germany.  However, upon his VA 
examination for cold injury residuals in June 2010 the Veteran 
moderated his assertion of cold injury while stationed in 
Germany.  Instead of asserting frostbite, he merely asserted that 
while stationed in Germany he often felt cold and damp, though 
without prolonged exposure and without injury that caused him to 
seek medical attention.  He further moderated he narrative by 
informing that no body parts were affected at the time. 

Thus, the Board concludes that the Veteran's assertions have been 
sufficiently non-implicating of suffering acute cold injury, such 
as frostbite, that the Board cannot draw from those assertions, 
taken as a whole, support for symptomatic encounters with cold in 
service beyond his more recent assertion of experiencing cold and 
damp for non-prolonged periods while stationed in Germany, 
without acute injury.  The Veteran's inconsistence between 
current and past statements renders any further assertions by him 
concerning cold injuries in service not credible.  Culver; 
Buchanan.

The June 2010 examiner noted the Veteran's self-reported recent 
history of numbness in the feet for the past one to two years, 
though without current findings of treatment, or amputations or 
tissue loss.  The examiner also reviewed the claims file and 
noted the absence of any record of cold injury in service.  The 
Veteran reported that he felt he was sensitive to cold, and that 
his feet felt cold and numb.  The examiner noted that there was 
intermittent paresthesia of the feet, worse in the cold, without 
a history of Reynaud's.  The examiner also noted that the 
significance of the Veteran's having other disorders, including 
diabetes, hypertension, low back pain, hepatitis C, and elevated 
cholesterol, and his being a smoker.  Physiological findings 
potentially implicating cold injury were negative upon 
examination, with the exception of hair loss on the lower 
extremities.  The examiner concluded that there was no evidence 
of cold injury.  

The Board has reviewed the claims file and notes that, while STRs 
are substantially absent, what records there are provide no 
indication of cold injury or residuals thereof.  Similarly, post-
service records provide no findings or treatment of cold injury 
beyond the already noted statement provided by a private 
osteopath in a May 2005 letter.  However, that osteopath did not 
report having examined the Veteran, and he made no medical 
findings.  The osteopath apparently noted cold injury residuals 
based solely upon the Veteran's self-reported narrative of past 
frostbite and current symptoms.  Because the Board herein rejects 
that past narrative of frostbite as not credible based on 
inconsistent subsequent statements upon VA examination in June 
2010, the medical statement based on that rejected narrative 
cannot serve to support the claim.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The Board finds that the VA examiner's opinion was based on 
review of the claims file and careful consideration of the 
Veteran's history, current symptoms, and physical examination.   
The Board accordingly accepts the VA examiner's opinion as 
credible and deserving of considerable probative weight as 
informed medical judgment in this case.  Substantially because 
the VA examiner finds no residuals of cold injury, the Board 
finds the preponderance of the evidence against the Veteran 
having residuals of cold injury.  While the Board has considered 
the Veteran's assertion that he has cold injury residuals, the 
Board finds that the question of the presence or absence of cold 
injury residuals - as contrasted with self-awareness of symptoms 
of cold sensitivity or symptoms of numbness in certain body parts 
- is a medical question beyond the purview of lay knowledge.  
Espiritu; cf. Jandreau.  The VA examiner identified multiple 
diseases which may be potentially implicated in the Veteran's 
reported symptoms of numbness or cold sensitivity, including of 
diabetes, hepatitis C, history of smoking, hypertension, 
hyperlipidemia, and a low back disorder with radiculopathy.  

Because the evidence preponderates against the presence of cold 
injury residuals, in the absence of that element of the claim the 
Board finds that the evidence also preponderates against the 
claim of entitlement to service connection for cold injury 
residuals.  38 C.F.R. § 3.303.   Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

No presumption either in favor of, or against, the claimant 
arises where, as in this case, there are lost or missing service 
treatment records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction of 
the documents had not been shown).  Moreover, the mere fact that 
these records are unavailable for consideration, while indeed 
unfortunate, does not obviate the need for the Veteran to still 
have medical nexus evidence supporting his claims by suggesting a 
correlation between his currently claimed conditions and his 
military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

In other words, missing records concerning the Veteran's service, 
either STRs or service personnel records, do not lower the 
threshold for an allowance of his claims.  The legal standard for 
proving a claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  

In this case, a service separation examination and service 
personnel records were obtained, and none of them indicates or 
suggests any cold injury or residuals, and the Veteran was 
afforded a VA examination addressing the question of cold 
injuries related to service.  The Board herein concludes that the 
obtained VA examination effectively ruled out the presence of 
cold injury residuals related to service, based both on the 
Veteran's self-report which did not indicate that he suffered 
from any true cold injury in service, and based on current 
medical findings of an absence of cold injury residuals.  The 
Board is satisfied that the heightened duties to develop the case 
and consider the evidence have been met in this case.  Russo; 
Collette.  The evidentiary requirements to support a grant of 
service connection for cold injury residuals have simply not been 
met.  

ORDER

Service connection for cold injury residuals is denied.  


REMAND

The Board in its August 2009 Remand required that the examiner 
upon the requested VA compensation examination note the prior 
treatment and examination records relevant to the examination, 
including a private treating osteopath's May 2005 letter, a July 
2007 private examination for workers' compensation purposes, and 
July 2005 and November 2007 VA examination reports.  The Veteran 
was duly afforded a VA examination in May 2010, but the examiner 
failed to note or address any of those records or their findings. 

As the Board noted in the August 2009 remand, the osteopath in 
May 2005 addressed aggravation of claimed disorders by the 
Veteran's low back disorder; contradictory medical findings were 
in evidence between the May 2005 osteopath's letter and the July 
2005 VA examiner's report; the July 2007 examiner found knee 
disorders of greater severity than previously noted; and the 
November 2007 examination observed greater spine disorder 
severity and listing of the spine to one side upon standing , 
potentially affecting body mechanics.

Because the VA examiner in May 2010 provided essentially no 
indication (beyond the non-specific statement that the claims 
file was reviewed) that he had observed or considered the 
findings and conclusions of those prior examiners, the Board 
cannot conclude that the May 2010 examiner reviewed these prior 
records or considered their relevance.  

Accordingly, remand development was not substantially complaint 
with the Board's August 2009 remand instructions pertaining to 
the Veteran's claim for an increased rating for lumbosacral 
strain, and his claims for service connection for bilateral hip 
disorder, bilateral ankle disorder, and bilateral degenerative 
joint disease of the knees.  All these claims must accordingly be 
remanded again for a VA examination adequately complying with 
remand instructions.  Although strict compliance with the terms 
of a Board remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998), the Court does require at least substantial 
compliance.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The new examination will also need to more adequately address the 
presence or absence of current disabilities affecting the claimed 
body parts or functions.  While the May 2010 examiner noted 
degenerative changes in the knees and the Veteran's complaints of 
intermittent knee pain, the examiner without further explanation 
nonetheless diagnosed normal knees.  At the least, an explanation 
for such a diagnosis is in order, particularly where, as here, 
prior examiners found disorders of the knees.  Similarly, the May 
2010 examiner found normal hips even while noting that the 
Veteran complained of symptomatic hips and apparently had a 
condition of the gluteal area with referred pain in the hips, 
again without explanation.  An adequate examination must support 
its conclusion with an analysis that can be weighed against 
contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007).  Once VA provides an examination in a service connection 
claim, the examination must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, due to these 
deficiencies of explanations within the May 2010 VA examination, 
remand for further examination is required.  

The Board believes that an additional examination, and not merely 
an addendum opinion, is required in this case because the 
examination itself should be informed by a sufficient review of 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran again and ask him to 
provide additional information or evidence 
regarding any testing or treatment received for 
his claimed disorders the subject of this 
remand, to the extent records have not already 
been obtained and associated with the claims 
file.  Any responses and evidence received 
should be associated with the claims file, and 
any indicated development undertaken.

2.  Thereafter, afford the Veteran an 
examination to address the nature and severity 
of his current low back disorder, and whether 
his claimed bilateral hip, bilateral knee, and 
bilateral ankle disorders are associated, based 
either on causation or aggravation, with his 
service- connected low back disorder.  This 
should be performed by an examiner other than 
the one who conducted the May 2010 examination, 
to avoid any prejudgment in findings or 
conclusions.  The claims folders must be made 
available to the examiner for review before the 
examination.  In addressing the questions below, 
the examiner's opinion must be informed by a 
review of the Veteran's medical history and 
findings as documented upon any prior 
examinations or treatments.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a diagnosis 
or an assessment of severity.  Lay statements 
should be considered,  with due consideration of 
their credibility or lack of credibility based 
on other evidence of record or other evidence 
presented.  Any indicated tests or studies 
should be conducted.  The examiner should do the 
following:

a.  Review the claims file, including in 
particular the May 2005 private treating 
osteopath's letter addressing aggravation of 
bilateral hip, knee, and ankle disorders by 
the Veteran's low back disorder; the July 
2005 VA examination report with contrary 
findings; the July 2007 private examination 
report for workers' compensation purposes 
finding disabilities in the knees; the 
November 2007 VA examination report 
reflecting greater severity of the low back 
disorder; and the most recent VA examination 
reported in May 2010 which diagnosed no 
disorders of the hips, knees, or ankles 
despite noting an apparently symptomatic 
gluteal condition with apparently referred 
pain in the hips, degenerative changes in the 
knees noted on x-rays, and the Veteran's 
report of continuous pain in the ankles.  

The examiner must expressly address these 
prior records on the examination report.  In 
this regard, the examiner should note that 
the May 2010 VA examination report was found 
deficient and necessitating a further remand 
because of the examiner's failure to note 
these prior records in the examination report 
- contrary to Board remand instructions, and 
because of that examiner's failure to explain 
diagnoses of no disabilities of the hips, 
knees, and ankles despite signs or symptoms 
of disabilities in these parts as identified 
in the May 2010 examination report.  

b.  Following careful review the claims 
folders and examination of the Veteran, 
identify all current low back disability.  
The examiner's findings and opinions as to 
symptoms and severity should reflect the 
Veteran's low back disorder as a whole.    

1.  Upon appropriate physical examination, 
address the extent of back disability 
present as supported by current medical 
findings and the medical record, and 
credible statements by the Veteran.  
Address the Veteran's complaints referable 
to the low back disorder and any other 
relevant evidence. 

2.  If the Veteran's complaints of 
symptoms or impairments in functioning 
associated with his low back disorder are 
inconsistent with or unexplainable by 
physical findings, the examiner should so 
state, and should provide an explanation 
of any such inconsistencies, and should 
state and explain any resulting 
conclusions as to the actual level of pain 
and level of work impairment or functional 
impairment due to low back disability.  In 
other words, address the extent to which 
disability complained-of by the Veteran is 
supportable by the medical evidence.

3.   Address factors discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), of pain 
on undertaking motion, fatigue, weakness, 
and/or incoordination.  Explain any 
findings of additional limitation of 
motion or limitation of functional use 
with repetitive motion due to any of these 
factors, and reconcile these with other 
pertinent findings.

4.  Note and address any non-organic 
findings, psychogenic overlay, Waddle 
signs, etc.  Address how these may (or may 
not) be reconciled with findings upon 
physical examination including ranges of 
motion, pain on motion, and further 
limitations, including the DeLuca factors. 
The examiner is advised, in this regard, 
that recent Court cases have implicitly 
required the Board to directly address of 
the credibility of the Veteran, in order 
to weigh the Veteran's symptom complaints 
in the Board's consideration of evidence 
to support disability claims.  Hence the 
medical support for or against the 
credibility of the Veteran in his 
assertions related to disability must be 
addressed.

5.  Note and explain findings on straight-
leg raising, including any discrepancies 
found between straight-leg raising in the 
inclined and seated positions. Address the 
relevance of these findings and any other 
findings which may reflect upon 
radiculopathy and/or complained-of 
radiculopathy. Also address medical 
findings which may support the Veteran's 
complaints.

6.  Finally, address what disability and 
level of disability associated with the 
Veteran's low back disorder is consistent 
with the objective medical evidence.

c.  Address whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that a current low back disorder 
has either caused or aggravated (permanently 
increased in severity) current bilateral hip, 
knee, and ankle disorders.  Each identified 
disorder of the hips, knees, and ankles 
should be addressed separately.  The examiner 
should note the prior treatment and 
examination records, including the May 2005 
private treating osteopath's letter 
addressing aggravation of these claimed 
disorders by the Veteran's low back disorder, 
as well as the July 2005 VA examination 
report effectively only addressing the 
question of causation.  As noted, the 
examiner should also note the more recent 
private examination in July 2007 and VA spine 
examination in November 2007, both reflecting 
greater severity of the low back disorder, 
the July 2007 examination reflecting greater 
severity of the claimed knee disorders, and 
the May 2010 VA examination report diagnosing 
neither hip nor knee nor ankle disorders 
despite complaints and findings in these 
parts.  The examiner should explain in detail 
all findings and conclusions.  

In addition regarding the hips, the examiner 
should expressly address whether the Veteran 
has a condition of the gluteal area or 
muscles affecting functioning of the hips, as 
potentially suggested in the May 2010 VA 
examination report, and whether this 
constitutes a disorder affecting the hips.  
The examiner should also address whether the 
operative fusion of the low back with 
resulting limited motion has put excess 
strain on the hips and resulted in disability 
in the hips.  

Moreover, regarding the knees, the examiner 
should address past X-rays findings including 
of degenerative changes, and whether this 
constitutes disability even if only of a 
minimal extent.

Regarding the ankles, the examiner should 
address what disorder, if any, causes the 
Veteran's reported pain in the ankles, 
including as reflected in complaints 
documented in the May 2010 examination 
report.  

e.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner should 
so state, and explain why that is so.

g.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.

h. If any opinion and supporting rationale 
cannot be provided without medically unsound 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
explain why this is so for each opinion not 
provided for this reason.

3.  Thereafter, the RO/AMC should readjudicate 
the remanded claims de novo.  If any benefit 
sought is not granted to the Veteran's 
satisfaction, the Veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


